Citation Nr: 0924964	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  02-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for heat exhaustion.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The claim for service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current and chronic sinus 
disorder that is etiologically related to service.  

2.  The Veteran does not have a current and chronic disorder 
attributable to heat exhaustion that is etiologically related 
to service.  


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A disorder attributable to heat exhaustion was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

II.  Analysis

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
treatment addressing the sinuses or heat exhaustion.  

The post-service evidence of record does not clearly 
demonstrate current diagnoses corresponding to the Veteran's 
claimed disorders and entirely devoid of any commentary 
suggesting disorders existing since service.  The Veteran has 
been treated on several instances for relevant 
symptomatology. Notably, he was first treated at a private 
facility with complaints of dizziness and blurred vision 
since the prior "Friday" in October 1992.  He reported a 
history of sinus problems during VA treatment in July 1998.  
In June 1999, he had complaints of nasal congestion and 
dizziness, and subsequent treatment records indicate both 
allergic rhinitis and asthma.  

Currently, the only evidence of record supporting the 
Veteran's claims is his own lay opinion that sinus symptoms 
and dizziness (as a residual of heat exhaustion) have existed 
since service, as indicated in his February 2009 hearing 
testimony.  Even if the Veteran's recent testimony could be 
read as claiming continuity of symptomatology since service, 
such history is substantially rebutted by the complete 
absence of treatment for these disorders either in service or 
soon thereafter and the fact that, in a May 1987 Report of 
Medical History, the Veteran denied any history of sinusitis 
and of dizziness or fainting spells  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, service connection may not be predicated on lay 
assertions of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  In the present case, the Veteran 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for a sinus disorder 
and heat exhaustion, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the appealed January 2000 rating decision 
predated the enactment of the above-cited laws and 
regulations by nearly a year, and notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was not furnished to the 
Veteran until October 2003.  In January 2008, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claims have since been 
readjudicated in a March 2009 Supplemental Statement of the 
Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's updated 
VA treatment records have been obtained, following his report 
of recent VA treatment during his February 2009 RO hearing.  
The claims file further contains records of in-service and 
private medical treatment.  To date, the RO has not afforded 
the Veteran a fully comprehensive VA examination, with a 
report containing an opinion as to the etiology of his 
claimed disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the Veteran's claimed disorders to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for heat exhaustion is 
denied.


REMAND

A review of both the service treatment records and post-
service medical records indicates treatment for skin problems 
involving multiple areas.  During service, between September 
1979 and May 1981, the Veteran was seen on multiple occasions 
for rashes of the groin, chest, back, hands, and arms.  In 
September 1982, soon after service, the Veteran was seen for 
a history of "wound over penis" and was later seen on 
multiple occasions for penile lesions, tinea pedis, and 
onychomycosis.  To date, however, the Veteran has not been 
afforded a VA examination to address whether any current skin 
disorder is of in-service onset.  Given the frequency of 
complaints in service, however, the Board finds that such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
skin examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed skin  disorder.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

Based on the examination results and the 
claims file review, the examiner should 
render a diagnosis corresponding to each 
current and chronic skin disorder.  For 
each diagnosed disorder, the examiner 
should render an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.

All opinions and conclusions rendered 
should be supported by a complete 
rationale in a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for 
service connection for a skin disorder 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


